Exhibit 10.18

 

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

 

This Settlement Agreement and Mutual General Release (this “Agreement”) is
entered into this 18th day of February, 2005  between Tapestry Pharmaceuticals,
Inc., a Delaware corporation formerly known as Napro BioTherapeutics, Inc.
(“Tapestry”), on one hand, and TL Ventures V L.P. and TL Ventures V Interfund
L.P (collectively, “TL Ventures”), on the other hand.

 

RECITALS

 

WHEREAS, the parties are engaged in a litigation styled TL VENTURES V L.P. and
TL VENTURES V INTERFUND L.P v . NAPRO BIOTHERAPEUTICS, INC. Delaware Chancery
Action No. 110-N, arising from their past commercial dealings; and

 

WHEREAS, Tapestry and TL Ventures desire to settle their dispute and mutually
release all claims either may have against the other;

 

AGREEMENT

 

NOW THEREFORE, the parties agree as follows:

 

1.             Upon execution of this Agreement, Tapestry will pay $3,184,136.99
to TL Ventures in immediately available funds pursuant to the wire instructions
attached hereto as Exhibit B and deliver two promissory notes (the “Notes”) to
TL Ventures in exchange for the delivery by TL Ventures of the two outstanding
4% Convertible Subordinated Debentures ($8,000,000 in principal amount) (the
“Debentures”).  The two Notes will have an aggregate principal balance of
$4,670,000 and will be in the form of the promissory note attached hereto as
Exhibit A.  The cash payment will be shared, and the principal balance of the
Notes will be split, between the two TL Ventures entities in accordance with the
principal balance of the respective Debentures delivered by each of them.

 

2.             Within 10 days after both sides have executed this Settlement
Agreement, the parties will cause papers dismissing all claims and counterclaims
with prejudice to be filed in the appropriate court in Delaware in the case TL
VENTURES V L.P. and TL VENTURES V INTERFUND L.P v. NAPRO BIOTHERAPEUTICS, INC.
C.A.110-N,.

 

3.             In return for good and valuable consideration, the receipt of
which is hereby acknowledged, Tapestry, on behalf of itself and, to the extent
Tapestry may lawfully do so, its present and former affiliates, parents,
subsidiaries, successors, predecessors, officers, members, representatives,
agents, assigns, employees, directors, shareholders, attorneys, and each of
their heirs, executors, administrators, personal representatives, agents,
successors and assigns (collectively, the “Tapestry Entities”) does hereby
release, settle, and forever discharge TL Ventures V L.P. and TL Ventures V
Interfund L.P., and each of their present and former affiliates, parents,
subsidiaries, successors, predecessors, officers, members, representatives,
agents, assigns, employees, directors, shareholders, attorneys, and each of
their heirs, executors, administrators, personal representatives, agents,
successors and assigns (collectively, the “TL

 

1

--------------------------------------------------------------------------------


 

Ventures Entities”) from any and all legal and equitable claims and demands,
actions and causes of action, counterclaims, suits, qui tam actions, judgments,
damages, costs, contracts, quasi-contracts, agreements, expenses, liabilities,
debts, dues, accounts, sums of money, bonds, bills, covenants, and promises
(collectively, the “Claims”), whether the same are now known or unknown, or
suspected or unsuspected.

 

4.             In return for good and valuable consideration, the receipt of
which is hereby acknowledged, TL Ventures, on behalf of themselves and, to the
extent TL Ventures may lawfully do so, the other TL Ventures Entities do hereby
release, settle, and forever discharge each of the Tapestry Entities from any
and all Claims, whether the same are now known or unknown, or suspected or
unsuspected.  As used in this Paragraph, the terms “TL Ventures Entities,”
“Tapestry Entities,” and “Claims” shall have the same meaning as in Paragraph 3
above.

 

5.             Tapestry has all required corporate power and authority to enter
this Agreement and issue the Notes.  This Agreement and the Notes executed and
delivered by Tapestry pursuant hereto are valid and binding obligations of
Tapestry, enforceable in accordance with their respective terms.  The execution,
delivery and performance of this Agreement and the Notes executed and delivered
by Tapestry pursuant hereto, have been duly authorized by all necessary
corporate or other action of Tapestry.  The execution and delivery of this
Agreement and the Notes executed and delivered by Tapestry pursuant hereto, and
the performance of the obligations contemplated by this Agreement and the Notes,
do not and will not: (i) violate or result in a violation of, conflict with or
constitute or result in a default (whether after the giving of notice, lapse of
time or both) or loss of benefit under any contract or obligation to which
Tapestry or any of its subsidiaries is a party or by which its or any of its
subsidiaries assets are bound, or any provision of the Certificate of
Incorporation or Bylaws, or cause the creation of any lien upon any of the
assets of Tapestry; (ii) violate, conflict with or result in a violation of, or
constitute a default (whether after the giving of notice, lapse of time or both)
under, any provision of any law, regulation or rule, or any order of, or any
restriction imposed by, any court or governmental agency applicable to Tapestry;
(iii) except for reports to be filed by it as a company registered under the
Securities Exchange Act of 1934, as amended, require from Tapestry any notice
to, declaration or filing with, or consent or approval of any governmental
authority or other third party; or (iv) violate or result in a violation of, or
constitute a default (whether after the giving of notice, lapse of time or both)
under, accelerate any obligation under, or give rise to a right of termination
of, any agreement, permit, license or authorization to which Tapestry or any of
its subsidiaries is a party or by which Tapestry or any of its subsidiaries is
bound.

 

6.             Each of TL Ventures V L.P. and TL Ventures V Interfund L.P has
all required partnership power and authority to enter this Agreement.  This
Agreement is a valid and binding obligation of each of TL Ventures V L.P. and TL
Ventures V Interfund L.P, enforceable in accordance with its terms.  The
execution, delivery and performance of this Agreement, has been duly authorized
by all necessary partnership or other action of each of TL Ventures V L.P. and
TL Ventures V Interfund L.P.  The execution and delivery of this Agreement, and
the performance of the obligations contemplated by this Agreement and the Notes,
do not and will not: (i) violate or result in a violation of, conflict with or
constitute or result in a default (whether

 

2

--------------------------------------------------------------------------------


 

after the giving of notice, lapse of time or both) or loss of benefit under any
contract or obligation to which each of TL Ventures V L.P. and TL Ventures V
Interfund L.P or any of its subsidiaries is a party or by which its or any of
their respective subsidiaries assets are bound, or any provision of its limited
partnership agreement, or cause the creation of any lien upon any of the assets
of TL Ventures V L.P. or TL Ventures V Interfund L.P; (ii) violate, conflict
with or result in a violation of, or constitute a default (whether after the
giving of notice, lapse of time or both) under, any provision of any law,
regulation or rule, or any order of, or any restriction imposed by, any court or
governmental agency applicable to TL Ventures V L.P. or TL Ventures V Interfund
L.P; (iii) require from TL Ventures V L.P. or TL Ventures V Interfund L.P any
notice to, declaration or filing with, or consent or approval of any
governmental authority or other third party; or (iv) violate or result in a
violation of, or constitute a default (whether after the giving of notice, lapse
of time or both) under, accelerate any obligation under, or give rise to a right
of termination of, any agreement, permit, license or authorization to which each
of TL Ventures V L.P. and TL Ventures V Interfund L.P or any of their respective
subsidiaries is a party or by which each of TL Ventures V L.P. and TL Ventures V
Interfund L.P or any their respective subsidiaries is bound.

 

7.             Each party will use all commercially reasonable efforts to take,
or cause to be taken, all appropriate action, and execute and deliver such
documents, as may be necessary or appropriate to carry out the provisions of
this Agreement.

 

8.             Each party will be responsible for its own costs and expenses
incurred in connection with the litigation and this Agreement.

 

9.             It is understood and agreed that this Settlement Agreement
contains the entire agreement among the parties with regard to the subject
hereof and that no party shall be liable or bound to any other party by any
representations, omissions, warranties, covenants, or agreements except as
specifically set forth herein or in the Notes.  It is further understood and
agreed that this Settlement Agreement may not be altered, modified or amended,
or any of its provisions waived, unless by a writing, executed by all parties.

 

10.           Notwithstanding anything herein to the contrary, (i) the Notes and
the obligations of Tapestry thereunder shall survive execution and delivery of
this Agreement and shall not be released hereby, and (ii) the rights or
obligations owed to Marc Ostro by Tapestry, or from Mr. Ostro to Tapestry, in
connection with his service as a director of Tapestry shall survive execution
and delivery of this Agreement and shall not be released hereby, including,
without limitation, Tapestry’s obligation to provide indemnification to Mr.
Ostro in accordance with Tapestry’s Certificate of Incorporation and Bylaws, any
agreement between Tapestry and Mr. Ostro providing for indemnification or
applicable law.

 

11.           It is understood and agreed that the terms and conditions of this
Settlement Agreement shall be kept confidential and shall not be published,
revealed, disclosed, publicized, communicated, or otherwise made public in any
manner or form unless required under applicable law, or for Tapestry, except as
made upon advice of counsel to comply with its disclosure obligations as a
public company or the listing agreement of The Nasdaq Stock Market, Inc., in
which case each party shall grant the other as much prior notice and
consultation as practicable

 

3

--------------------------------------------------------------------------------


 

prior to issuing any press release or making any public disclosure. 
Notwithstanding the foregoing, however, the terms of the Settlement Agreement
may be disclosed to the parties’ counsel, auditors, accountants, or financial
advisors; provided, however, that those to whom disclosure is made must be
advised of and agree to maintain the confidentiality of this Settlement
Agreement.

 

12.           This Agreement shall be binding on the parties and their
respective successors and assigns.

 

AGREED this 18th day of February 2005.

 

 

TAPESTRY PHARMACEUTICALS, INC.

TL VENTURES V L.P.

 

 

 

 

By:

/s/ Kai Pace Larson

 

By:

/s/ Marc J. Ostro

 

 

Title: Vice President, General Counsel

 

Title: Managing Partner

 

 

 

 

 

TL VENTURES V INTERFUND L.P

 

 

 

 

 

By:

/s/ Marc J. Ostro

 

 

 

Title: Managing Partner

 

4

--------------------------------------------------------------------------------